DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 12-14-20 is acknowledged. Currently, claims 5-17 and 21-23 are pending. Claims 1-4 and 18-20 are cancelled. Claims 5-9, 11-13, 15-17 are currently amended. Claims 21-23 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2013/0037993) in view of El-Siblani et al. (2011/0089610).
Regarding claim 5, Chen et al. discloses a method for multi-axis additive manufacturing using light emitted over a two-dimensional surface of a tool (abstract), comprising:
Immersing a solid accumulation surface 312 in a liquid stereolithography resin 310 (claim 19);

Emitting a two-dimensional light pattern through the free end of the light-emitting arm that is within the SLA resin and onto a portion 316 of the SLA resin to cure the portion of the SLA resin between an area of the free end and the solid accumulation surface (fig. 3-4, para 28-29).
Chen et al. does not teach the two-dimensional light pattern includes an image that is projected from a digital micro-mirror device. However El-Sibliani et al. teaches DMD as an example of pattern generator for providing selective electromagnetic radiation in SLA methods  to solidify a solidifiable material to create the three-dimensional object (para 4 and 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. with El-Siblani et al. to use DMD as the curing light source that is connected to the curing tool since El-Siblani et al. teaches that DMD devices are pattern generators that emits electromagnetic radiation for curing resin in SLA processes.
Regarding claim 6, Chen et al. as modified teaches wherein the light-emitting arm comprises a tubular light guide formed form a rod of optically transmissive material (fig. 4 and para 29), and emitting the two-dimensional light pattern comprises projecting the image from the DMD to the free end of the light-emitting arm via one or more lenses 306 (fig. 3-4, para 29).
Regarding claim 7, Chen et al. discloses wherein the light-emitting arm comprises a hollow tube, and emitting the two-dimensional light pattern comprises beaming a numiercially0controlled laser in the two-dimensional light pattern to the free end (fig. 3-5, para 28-30).
Regarding claim 10, Chen et al. discloses wherein the free end of the light emitting arm is covered by a transparent coating 314 that prevents the SLA resin from adhering to the free end (fig. 3, claim 15).


Regarding claims 12 and 16, Chen et al. discloses moving the free end of the light emitting arm over at least a portion of the layer of cured SLA resin at the controlled distance using the numerically controlled multi-axis actuator while emitting the two-dimensional light pattern, thereby forming an additional layer of cured SLA resin (claims 15, 20).

Regarding claim 13, Chen et al. discloses building up a three-dimensional structure 312 of cured SLA resin over the surface of the solid accumulation surface formed of multiple layers of cured SLA resin each formed by moving the free end of the light emitting arm over at least a portion of an underlying layer of cured SLA resin at the controlled distance using the numerically controlled multi-axis actuator while emitting the two-dimensional light pattern (fig. 1-3, abstract, claims 15, 20).

Regarding claim 14, Chen et al. discloses wherein the solid accumulation surface comprises an article of manufacture having one or more surfaces that are not parallel to an upper surface of the liquid SLA resin (fig. 1-3).

Regarding claim 15, Chen et al. discloses moving the free end of the light emitting arm over a surface of the article of manufacture at a controlled distance using a numerically controlled multi-axis actuator while emitting the two-dimensional light pattern, causing layer of cured SLA resin to form 

Regarding claim 17, Chen et al. discloses building up a three-dimensional structure 312 of cured SLA resin over the surface of the article of manufacture formed of multiple layers of cured SLA resin each formed by moving the free end of the light emitting arm over at least a portion of an underlying layer of cured SLA resin at the controlled distance using the numerically controlled multi-axis actuator while emitting the two-dimensional light pattern (fig. 1-3, abstract, claims 15, 20).
Regarding claim 22, Chen et al. discloses a method for multi-axis additive manufacturing (abstract), comprising:
Immersing a solid accumulation surface of an object 312 into a liquid stereolithography resin 310 that is held within a substrate holder (claim 19);
Positioning a free end of a light-emitting arm near the object and to within an initial distance of the solid accumulation surface of the object under the SLA resin; and
Emitting a two-dimensional light pattern from an area of the free end of the light-emitting arm that is near the object to cure a portion 316 of the SLA resin between the area of the free end and the solid accumulation surface (fig. 3-4 and para 28-29).
Chen et al. does not teach the step of moving a platform holding the object to immerse the object into the resin and positioning the free end of the light-emitting arm underneath the object. However, El-Siblani et al. teaches moving a platform 74 holding an object 78 to immerse a solid accumulation surface of the object into a SLA resin 92 that is held within a substrate holder 97; positioning a pattern generator 86 under the solid accumulation surface of the object and to within an initial distance of the solid accumulation surface of the object under the SLA resin; and emitting a two-dimensional light pattern 88 from an area of the pattern generator that is underneath the object to cure 
Regarding claim 23, Chen et al. discloses a method for multi-axis additive manufacturing (abstract), comprising:
Immersing a solid accumulation surface 312 in a liquid SLA resin 310 that is held within a substrate holder (claim 19);
Positioning a free end of a light-emitting arm in different directions and orientations including above the solid accumulation surface and to within an initial distance of the solid accumulation surfaced under the SLA resin to form micro-features on top of the solid accumulation surface (abstract, fig. 3-4, para 28-29 and claim 8, 12); and
Emitting a two-dimensional light pattern through the free end of the light-emitting arm to cure a portion 316 of the SLA resin between the area of the free end and the solid accumulation surface to form the micro-features on top of the solid accumulation surface (fig. 3-4, para 28-29).
Chen et al. does not teach emitting a two-dimensional light pattern include an image from a DMD or a LCD. However, El-Sibliani et al. teaches DMD and LCD as examples of pattern generator for providing selective electromagnetic radiation in SLA methods  to solidify a solidifiable material to create the three-dimensional object (para 4 and 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. with El-Siblani et al. to use DMD or LCD as the curing light source that is connected to the curing tool since El-Siblani et al. teaches that DMD and LCD are pattern generators that emit electromagnetic radiation for curing resin in SLA processes.
s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of El-Siblani et al. as applied to claim 5 above, and further in view of Grossa (US 5,236,326).

Regarding claim 8, Chen et al. does not teach wherein the light-emitting arm comprises an array of light emitters arranged in a screen device at the free end, and emitting the two-dimensional light pattern comprises transmitting an electronic signal to the screen device, causing it to emit the two-dimensional light pattern. However, Grossa teaches that the radiation beam may be light from any light source, modified in a number of different ways. For example, it may be transmitted through any type of an exposure element, such as a variable optical density photomask, like a LCD (col. 7, line 47-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. with a LCD screen since Gross teaches that LCD screen is a known light source in the art of SLA.

Regarding claim 9, Grossa teaches the array of light emitters comprises a LCD device (col. 7, line
47-58).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21, the prior art does not teach the step of capturing an image of the SLA resin and determining an initial position of a platform holding the solid accumulation surface based on a color of the SLA resin in the image of the SLA resin in combination with the other features instantly claimed.

Response to Arguments
Applicant's arguments filed 12-14-20 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that El-Siblani et al. does not teach the DMD emits a light pattern through the free end of the light-emitting arm which is already within the SLA resin. However, Chen et al. teaches that the curing tool is partially submerged under the liquid resin 310 and emits a light pattern through the free end to cure a portion of the resin, the part of the curing tool that is not submerged in the resin tank is connected to a curing light source (para 28-29 and fig. 3-4). El-Siblani et al. teaches that DMD is conventionally used as a curing light source in a SLA process. Therefore, the combination of Chen et al. and El-Siblani et al. teaches the curing tool is submerged in the resin, the free end of the curing tool emits a curing light to cure a portion of the resin, and the other end of the curing tool is connected to the curing light source (DMD).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742